Fourth Court of Appeals
                                            San Antonio, Texas
                                                  March 10, 2015

                                              No. 04-14-00668-CV

                WEST 17TH RESOURCES, LLC, Pamela Mika Wolf, and Thomas Mika,
                                      Appellants

                                                  v.
                                               Lucian A.
                                Lucian A. PAWELEK and Carleen J. Pawelek,
                                               Appellees

                         From the 81st Judicial District Court, Karnes County, Texas
                                    Trial Court No. 13-04-00087-CVK
                                Honorable Donna S. Rayes, Judge Presiding

                                                     ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to April 8, 2015.

                                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Ricardo E. Morales                              Michael R. Hedges
                 Person, Whitworth, Borchers & Morales, L.L.P.   Goode Casseb Jones Riklin Choate & Watson, P.C.
                 602 East Calton Road, 2nd Floor                 P.O. Box 120480
                 P.O. Drawer 6668                                San Antonio, TX 78212-9680
                 Laredo, TX 78041
                                                                 Jose I. Maldonado Jr.
                 Michael D. Jones                                602 E. Calton Road
                 Jones Gill L.L.P.                               (2nd Floor)
                 6363 Woodway, Suite 1100                        Laredo, TX 78041
                 Houston, TX 77057